 


109 HR 4790 IH: Small Business Expensing Permanency Act of 2006
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4790 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Herger (for himself, Mr. Chocola, Mr. Lewis of Kentucky, and Mrs. Musgrave) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand expensing for small business. 
 
 
1.Short titleThis Act may be cited as the Small Business Expensing Permanency Act of 2006.  
2.Increased expensing for small business made permanent 
(a)In generalParagraph (1) of section 179(b) of the Internal Revenue Code of 1986 (relating to dollar limitation) is amended by striking $25,000 ($100,000 in the case of taxable years beginning after 2002 and before 2008) and inserting $200,000. 
(b)Increase in qualifying investment at which phaseout beginsParagraph (2) of section 179(b) of such Code (relating to reduction in limitation) is amended by striking $200,000 ($400,000 in the case of taxable years beginning after 2002 and before 2008) and inserting $800,000. 
(c)Rebasing of inflation adjustmentsSection 179(b)(5)(A) of such Code (relating to inflation adjustments) is amended— 
(1)in the matter preceding clause (i) by striking 2003 and before 2008, the $100,000 and $400,000 and inserting 2007, the $200,000 and $800,000, and 
(2)in clause (ii) by striking calendar year 2002 and inserting calendar year 2006.  
(d)Revocation of election made permanentSection 179(c)(2) of such Code (relating to election irrevocable) is amended by striking and before 2008. 
(e)Off-the-Shelf computer softwareSection 179(d)(1)(A)(ii) of such Code (relating to section 179 property) is amended by striking and before 2008. 
(f)Effective dateThe amendments made by this section shall apply to property placed in service in taxable years beginning after December 31, 2006. 
 
